Title: Petition of Amelia Gary, 6 March 1800
From: Gary, Amelia
To: Hamilton, Alexander


          
            To His Excellency General Hamilton, Commander in Chief of the Army of the United States
          
          
            The Memorial of Amelia Gary
             Humbly sheweth,
            Philadelphia, March 6, 1800
          
          That your memorialist is the unhappy wife of Moris Gary taken up, as she understands, on suspicion of desertion from the army of the United States, That she has been married to him upwards of Seven years and has by him three small Children, whose helpless situation is such as to put it out of her power to earn the common necessaries of life for them & herself.
          That she is totally ignorant whether he has or has not deserted, as that is alleged to have taken place previous to her marriage with him.
          That his character as far as she can ascertain or Knows, is that of a sober industrious man
          That therefore she most earnestly prays your Excellencys clemency towards her unhappy Husband, and, should the Court Martial, before whom he is now Arraigned, find him guilty, that your Excellency will spare a life, rendered essentially valuable to the existence of herself and distressed little ones & by connubial affection and kindred blood—She trusts she need only mention her situation to your Excellency to obtain the pardon of her Husband—And as in duty bound will ever pray.
          
            Amelia Gary
          
          
            Philadelphia March 6th 1800
          
        